           Case 1:19-cv-02290-KBJ Document 31-2 Filed 03/13/21 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

                                                    |
DAVID YANOFSKY,                                     |
                                                    |
                  PLAINTIFF,                        |
                                                    |
                  V.                                |
                                                    |            CIV. A. NO. 19-2290 (KBJ)
U.S. DEPARTMENT OF COMMERCE,                        |
                                                    |
               DEFENDANT.                           |
                                                    |

               EXHIBIT LIST – RENEWED MOTION FOR SUMMARY JUDGMENT

    Exh.                                                Description
     A     First Declaration of Isabel Hill1
           1     CBP-ITA 2002 Memorandum of Understanding (“MOU”)
           2     Sept 2018 email re MOU
           3     US Intl Air Travel Stats Program 2015 fees
           4     Visitor Arrivals Program 2015 fees
           5     Cover Letter to FOIA Response Production of June 5, 2018
           6     Referral from ITA to CBP for the I-94 Data
           7     DOC-ITA-2016-000872 FOIAOnline Referral
           8     DOC-ITA-2016-000872 Referral Memo
           9     CBP Referral: CBP-2016-069878
           Appendices I-III
     B     Third Declaration of Isabel Hill (Director of NTTO)
     C     Declaration of Jeffrey Hall
     D     Declaration of Warren Hull (CIC Research)
     E     Plaintiff’s FOIA Request
     F     September 16, 2019 Email from Plaintiff’s Counsel Clarifying Request




1
  This declaration was originally filed as an exhibit to Defendant’s Motion for Summary Judgment [ECF No. 17]
filed on February 18, 2020.
